DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6, 9-11, 13, 16 and 19-20 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1 and 11, they recite a method and device for intent based interactive responses.  Prior art of record discloses a similar method and device, but fails to teach the claims in combination with selecting a relevant voice prompt from among a plurality of voice prompts, based on at least one of the plurality of intents identified from the voice input, wherein the plurality of voice prompts is ranked based on relevance of the identified plurality of intents, generating a response associated with the object, based on the selected voice prompt, wherein the identifying the plurality of intents comprises: identifying the object, identifying a first intent from the voice input based on a context of the object determined based on a plurality of contextual characteristics and a user gesture while providing the voice input and identifying a second intent from the voice input based on a user activity and the usage characteristics determined based on a usage history associated with the user and the object, wherein the usage history is obtained from a memory of the electronic device or an available database.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657